NOT DESIGNATED FOR PUBLICATION

                                                No. 122,097


                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STEVIE L. STAFFORD,
                                               Appellant,

                                                      v.

                                            STATE OF KANSAS,
                                                Appellee.


                                     MEMORANDUM OPINION


          Appeal from Douglas District Court; PAULA B. MARTIN, judge. Opinion filed February 12, 2021.
Affirmed.


          Joshua D. Seiden, of Seiden Law Office, P.A., of Lawrence, for appellant.


          Kate Duncan Butler, assistant district attorney, Charles E. Branson, district attorney, and Derek
Schmidt, attorney general, for appellee.


Before MALONE, P.J., HILL and BUSER, JJ.


          PER CURIAM: Stevie L. Stafford appeals the district court's summary denial of his
fourth K.S.A. 60-1507 motion. He argues that he is entitled to an evidentiary hearing on
the merits of his motion because he raised more than conclusory allegations about his
trial counsel's performance. Because he has failed to show us why we should ignore the
one-year time limit for filing this motion, nor has he shown us manifest injustice in the
district court's order, we hold the district court correctly dismissed this motion. Thus, we
affirm.

                                                      1
       Stafford pleaded no contest in April 2013 to two counts of attempted rape. Based
on a joint recommendation from the State and Stafford, the court imposed a 265-month
prison sentence. This came from an aggravated sentence of 165 months in prison on
count 1 and a departure sentence of 100 months in prison on count 2. We summarily
dismissed Stafford's direct appeal of his convictions in February 2014 for lack of
jurisdiction under the rule in State v. Flores, 268 Kan. 657, 999 P.2d 919 (2000), where
the court held that guideline consecutive sentences are not departure sentences and,
therefore, not subject to review.


       Before filing this K.S.A. 60-1507 motion, Stafford filed three other 60-1507
motions. He filed the first one in April 2014, which was denied. Stafford did not appeal.
He filed the second motion in February 2015 but withdrew it a few months later. Then he
filed his third motion in August 2015. This court upheld the district court's summary
denial of that third motion in Stafford v. State, No. 115,626, 2017 WL 2709600 (Kan.
App. 2017) (unpublished opinion).


       Stafford filed this fourth 60-1507 motion in December 2018, alleging that the
district court and our court improperly handled his third 60-1507 motion. He also alleged
that his trial attorney coerced him into withdrawing his plea after the parties learned that
the court could not legally impose the original 265-month prison sentence. The district
court summarily denied Stafford's motion because it was untimely and successive.


       Stafford asks us to remand the matter to the district court for an evidentiary
hearing.


       When a district court summarily denies a 60-1507 motion, our review is
unlimited. Sola-Morales v. State, 300 Kan. 875, 881, 335 P.3d 1162 (2014).




                                              2
       The State contends that Stafford's motion is procedurally barred because it was
untimely—coming well after a statutory deadline—and successive—meaning that he had
already challenged his conviction under K.S.A. 60-1507. The State argues that we should
affirm the district court's summary denial because Stafford's motion presented no basis
for excusing those two defects. We agree with the State.


This fourth motion was untimely.


       By law, a defendant has one year from when a conviction becomes final to file a
60-1507 motion. K.S.A. 2019 Supp. 60-1507(f)(1). The mandate dismissing Stafford's
direct appeal for lack of jurisdiction was issued in late March 2014, so he had until late
March 2015 to file his motion. He filed the habeas motion in this appeal in December
2018—well after that deadline.


Stafford has failed to show manifest injustice.


       A district court may extend that filing deadline only to prevent manifest injustice.
K.S.A. 2019 Supp. 60-1507(f)(2). When assessing manifest injustice, the court may only
consider a prisoner's colorable claim of actual innocence or the reasons why the prisoner
failed to meet the deadline. K.S.A. 2019 Supp. 60-1507(f)(2)(A). If the prisoner fails to
affirmatively assert manifest injustice, a court is procedurally barred from considering the
untimely 60-1507 motion. State v. Trotter, 296 Kan. 898, 905, 295 P.3d 1039 (2013).


       Stafford's motion did not explain why his motion was untimely, nor did it claim
that he was innocent, so he did not assert manifest injustice. Instead, his motion argued
that the district court, and then our court, improperly handled his third 60-1507 motion.
And even though Stafford acknowledges on appeal that the district court denied his
habeas motion for procedural reasons, he does not contend that he met the manifest
injustice standard, instead focusing on the merits of his motion. Because Stafford failed

                                             3
to assert manifest injustice in his motion or on appeal, he is barred from bringing his
claim.


Stafford has shown no exceptional circumstances that would compel review.


         A prisoner bringing a habeas motion is presumed to have listed all grounds for
relief. Thus, a court need not consider more than one 60-1507 motion unless the prisoner
can show exceptional circumstances "justifying the original failure to list a ground."
Trotter, 296 Kan. 898, Syl. ¶ 2; see K.S.A 2019 Supp. 60-1507(c). Exceptional
circumstances include "unusual events or intervening changes in the law which
prevent[ed] a movant from reasonably being able to raise all of the trial errors in the first
postconviction proceeding." State v. Kelly, 291 Kan. 868, Syl. ¶ 2, 248 P.3d 1282 (2011).


         But Stafford does not allege any exceptional circumstances. His motion cites no
unusual events or changes in the law that prevented him from previously raising the trial
errors he now alleges. In fact, he argues that our court and the district court improperly
handled his case the last time he raised the issues he now alleges on appeal, so he has
indeed raised them before.


         Because Stafford has not shown—or even alleged—either manifest injustice or
exceptional circumstances, his 60-1507 motion is barred. We therefore affirm the district
court's summary dismissal of his motion.


         Affirmed.




                                              4